DETAILED ACTION
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the application filed on August 24, 2020.
Claims 1-20 are pending.
Claims 1-20 are examined.
This Office Action is given Paper No. 20220210 for references purposes only.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112, 2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 5-6, 8, 13-14, and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites “the pattern.” This phrase is vague and indefinite because it is unclear whether this refers to “the pre-defined pattern” or to “a new pattern.” For purposes of applying the prior art only, Examiner will interpret as “the pre-defined pattern.” Claims 13-14 are similarly rejected. 
Claim 6 recites “uttering a word for which a corresponding pattern is created based on interpretation of a design created by tracing a hand movement of the user typing the word on a touch keypad.” This phrase is vague and indefinite because it is unclear how the pattern is created: from uttering a word (i.e. pattern created from a spoken word) or from a hand movement of typing the word (i.e. pattern created from a hand movement). It is unclear whether one or two patterns are created. Additionally, it is unclear how tracing a hand movement can occur when the user is typing
Claim 8 recites “converting a pattern received in the password provided by the user into a matrix of pixel values corresponding to the pattern received in the password.” This phrase is vague and indefinite because it is unclear whether “the password” refers to “the received password” or to “the pre-registered password.” Additionally, it is unclear whether “a matrix of pixel values” refers to “the matrix of pixel values” or to “a new matrix of pixel values.” For purposes of applying the prior art only, Examiner will interpret as “converting a pattern received in the received password into a new matrix of pixel values.” Claim 16 is similarly rejected.
Claim 17 recites “receiving, by the server system, a password from the user via the user interface.” This phrase is vague and indefinite because it is unclear whether “the user interface” refers to “the user interface associated with the merchant terminal” or to “the user interface on the display screen of the user device.” For purposes of applying the prior art only, Examiner will interpret as the former.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jangid et al. (US 2019/0197522) in view of Turgeman et al. (US 2018/0314816).

Claims 1, 9
Jangid discloses:
receiving, by a server system (server system, see [0038]), a payment transaction request (payment transaction request, see [0038]) from a merchant terminal (merchant, see [0038, 0042]), the payment transaction request associated with an item (product, see [0042]) purchased by a user (customer, see [0042]) at the merchant terminal (POS device, see [0042]); 
receiving, by the server system, a password (payment string includes a human generated password, HGP, see [0038]) from the user via a user interface (merchant interface, see [0038]) associated with the merchant terminal; 
performing, by the server system, matching of the received password with a pre- registered password (retrieved HGP compared to HGP database, see 
authenticating, by the server system, the payment transaction (successful transaction, see [0067]) based on successful matching of the received password from the user with the pre-registered password (validates the HGP, see [0064]).
Jangid does not disclose:
And the pre-registered… period.
Turgeman teaches:
and the pre-registered password comprising a sequence of pre-defined pattern provided in a pre-defined time period (e.g. requiring the user to manually write on the screen defined pool of words, draw on the touch-screen, see [0332]).
Jangid discloses receiving a payment transaction request, receiving a password, matching the password with the pre-registered password, and authenticating the payment transaction. Jangid does not disclose the password is a pre-defined pattern, but Turgeman does. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to combine the method to pay using a unique string of Jangid with the pre-defined pattern password of Turgeman because 1) a need exists for carrying out payment transactions at merchant facilities without using a physical card (see Jangid [0007]); and 2) a need exists for detecting user identity, differentiating between users, and detecting a possible attacker (see Turgeman [0012]). Having the pre-registered password as a sequence of pre-defined pattern will assist in detecting user identity and preventing a possible attacker.

Claims 2, 10
Furthermore, Jangid discloses:
performing registration of the user (registering a new HGP, see [0073]) for availing the pattern-based authentication for secure payment transactions (successful transaction, see [0067]).

Claims 3, 11, 18
Furthermore, Jangid discloses:
performing registration of the pre-registered password (registering a new HGP, see [0073]); and 
providing a plurality of options (e.g. HGP based on days of a week, or days of month, see [0074]) to the user for registering the pre-registered password.  

Claims 4, 12
Furthermore, Turgeman teaches:
drawing an alphabet for a pre-defined number of times in the pre-defined time period (requiring the user to manually write on the screen defined pool of words, draw on the touch-screen, see [0332]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Turgeman to show drawing an alphabet because Turgeman already teaches drawing a defined pool of words. The alphabet is a defined 

Claims 5, 13
Furthermore, Turgeman teaches:
the plurality of options comprises typing a word (typing, see [0066]) on a touch keypad (touch-pad, see [0062]), and wherein the pattern corresponds to a design created by tracing a hand movement of the user (hand-movement, see [0041, 0153]) while typing the word on the touch keypad (certain keystroke sequences, see [0066]) in the pre-defined time period (e.g. how many seconds, speed of typing, see [0041, 0073, 0082]).

Claims 6, 14
Furthermore, Turgeman teaches:
the plurality of options comprises uttering a word (speech utterance, see [0359]) for which a corresponding pattern is created based on interpretation of a design created by tracing a hand movement of the user (hand-movement, see [0041, 0153]) for typing the word (certain keystroke sequences, see [0066]) on a touch keypad (touch-pad, see [0062]).

Claims 7, 15, 20
Furthermore, Turgeman teaches:
generating a matrix of pixel values (pixels, see [0072]) for the pre-defined pattern of the pre-registered password.  

Claims 8, 16
Furthermore, Turgeman teaches:
converting a pattern received in the password provided by the user into a matrix of pixel values (pixels, see [0072]) corresponding to the pattern received in the password, and 
matching the matrix of pixel values for the pre-defined pattern with the matrix of pixel values corresponding to the pattern received in the password for authentication of the payment transaction (user knows the credentials, user enters the credentials that matches his profile, see [0153]).

Claim 17
Jangid discloses:
receiving, by a server system (server system, see [0038]), a payment transaction request (payment transaction request, see [0038]) from a merchant terminal (merchant, see [0038, 0042]), the payment transaction request associated with an item (product, see [0042]) purchased by a user (customer, see [0042]) at the merchant terminal (POS device, see [0042]); 
receiving, by the server system, a personal identification number (PIN) (PIN, see [0038]) from the user via a user interface (merchant interface, see [0038]) associated with the merchant terminal; 
sending, by the server system, the received PIN (PIN, see [0053]) to an issuing server (issuer server, see [0053]) for verification (verify the PIN, see [0053]), wherein the issuing server is associated with an issuing bank (issuer bank, see [0063]) in which the user has a payment account, and wherein the PIN is associated with a payment card (payment card, see abstract) which is used by the user for performing the payment transaction;
upon receiving a successful verification from the issuing server, rendering, by the server system, a user interface (user interface, see [0055]) on a display screen of a user device associated with the user; 
receiving, by the server system, a password (payment string includes a human generated password, HGP, see [0038]) from the user via the user interface (merchant interface, see [0038]); 
performing, by the server system, matching of the received password with a pre- registered password (retrieved HGP compared to HGP database, see [0064]), the pre-registered password being registered (registering a new HGP, see [0073]) by the user for a second-level authentication of payment transactions performed by the user;
authenticating, by the server system, the payment transaction (successful transaction, see [0067]) based on successful matching of the received password from the user with the pre-registered password (validates the HGP, see [0064]).
Jangid does not disclose:
And the pre-registered… period.
Turgeman teaches:
and the pre-registered password comprising a sequence of pre-defined pattern provided in a pre-defined time period (requiring the user to manually write on the screen defined pool of words, draw on the touch-screen, see [0332]).
Jangid discloses receiving a payment transaction request, receiving a password, matching the password with the pre-registered password, and authenticating the payment transaction. Jangid does not disclose the password is a pre-defined pattern, but Turgeman does. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to combine the method to pay using a unique string of Jangid with the pre-defined pattern password of Turgeman because 1) a need exists for carrying out payment transactions at merchant facilities without using a physical card (see Jangid [0007]); and 2) a need exists for detecting user identity, differentiating between users, and detecting a possible attacker (see Turgeman [0012]). Having the pre-registered password as a sequence of pre-defined pattern will assist in detecting user identity and preventing a possible attacker. 

Claim 19
Furthermore, Turgeman teaches:
wherein the plurality of options comprises one of: 
drawing an alphabet for a pre-defined number of times in the pre-defined time period (see claim 4);
typing a word on a touch keypad, for which corresponding pattern is created by tracing a hand movement of the user while typing the word on the touch keypad, in the pre-defined time period (see claim 5); and 
uttering a word, for which a corresponding pattern is created based on interpretation of hand movement of the user for typing the word on the touch keypad in the pre-defined time period (see claim 6).

Claim Interpretation
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure (see attached form PTO-892).
Poon (US 10,360,561) discloses registering a password and voice matching. 
King (US 2014/0168716) discloses voice recognition and pixels. 
After careful review of the original specification and unless expressly noted otherwise by Examiner, Examiner concludes that Applicant is not his own lexicographer.  See MPEP § 2111.01 IV.
Examiner hereby adopts the following definitions under the broadest reasonable interpretation standard. In accordance with In re Morris, 127 F.3d 1048, 1056, 44 USPQ2d 1023, 1029 (Fed. Cir. 1997), Examiner points to these other sources to support her interpretation of the claims.1 Additionally, these definitions are only a guide to claim terminology since claim terms must be interpreted in context of the surrounding claim language. Finally, the following list is not intended to be exhaustive in any way:
configuration “(1) (A) (software) The arrangement of a computer system or component as defined by the number, nature, and interconnections of its Note: May refer to hardware configuration or software configuration.”  IEEE 100 The Authoritative Dictionary of IEEE Standards Terms, 7th Edition, IEEE, Inc., New York, NY, Dec. 2000.

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from Examiner should be directed to Chrystina Zelaskiewicz whose telephone number is 571.270.3940. Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Abhishek Vyas can be reached at 571-270-1836.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-direct.uspto.gov>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
/CHRYSTINA E ZELASKIEWICZ/Primary Examiner, Art Unit 3621                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 While most definition(s) are cited because these terms are found in the claims, Examiner may have provided additional definition(s) to help interpret words, phrases, or concepts found in the definitions themselves or in the prior art.